ACCEPTED
                                                                                              03-14-00714-CV
                                                                                                     3654932
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          1/5/2015 4:14:14 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                 Cause No. 03-14-00714-CV

                                                                             FILED IN
                       IN THE AUSTIN COURT OF APPEALS                 3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                      1/5/2015 4:14:14 PM
                                                                        JEFFREY D. KYLE
            On Appeal from the 98th Judicial District Court of   Travis CountyClerk
                         Cause Number No. D-1-GN-12-002467



                                      KEVIN TARR,

                                         Appellant,

                                             v.

       LANTANA SOUTHWEST HOMEOWNERS’ ASSOCIATION, INC.,

                                         Appellee.


                         AGREED MOTION TO EXTEND TIME

       Pursuant to Rule 10.5 of the Texas Rules of Appellate Procedure, Appellant, Kevin

Tarr, files this Agreed Motion to Extend Time, and ask that this Court allow him an

additional 30 days to file his Appellant’s Brief.

       Currently, Appellant’s Brief is due on or before Wednesday, January 14, 2015. See

Tex. R. App. P. 10.5(b)(1)(A). Appellant seeks a 30-day extension to file his Brief. See

Tex. R. App. P. 10.5(b)(1)(B).

       Among others, Appellant seeks this extension because he and his current attorneys

have jointly decided that it is in Appellant’s best interests that his current attorneys no

longer represent Appellant on this appeal. See Tex. R. App. P. 10.5(b)(1)(C). Accordingly,

a Motion to Withdrawal as Counsel of Record for Appellant has been filed today.
       No other extensions have been sought or granted with regard to the deadline to file

Appellant’s Brief. See Tex. R. App. P. 10.5(b)(1)(D).

                                        PRAYER

       Based on the foregoing, Appellant respectfully requests that this Court grant this

Agreed Motion to Extend Time, and allow Appellant an additional 30 days by which to file

his Brief, making the deadline for Appellant to file his Brief Friday, February 13, 2015.

                                      Respectfully submitted,

                                      SIMON HERBERT & MCCLELLAND, LLP



                                      By: /s/ Paul Simon
                                              Paul Simon
                                              State Bar No. 24003276
                                              Rachel Berkley
                                              State Bar No. 24082684
                                      3411 Richmond Avenue, Suite 400
                                      Houston, Texas 77046
                                      (713) 987-7100 (phone)
                                      (713) 987-7120 (fax)

                                      ATTORNEYS FOR APPELLANT,
                                      KEVIN TARR

                         CERTIFICATE OF CONFERENCE

    I certify that, on January 5, 2015, I conferred with counsel for Appellee, and he has
AGREED to the relief sought herein.


                                          /s/ Paul Simon
                                          Paul Simon




                                           -2-
                            CERTIFICATE OF SERVICE

     I hereby certify that, on January 5, 2015, a copy of the foregoing was delivered in a
manner prescribed by the Texas Rules of Appellate Procedure to:

      Via Email: ggodkin@rmwbhlaw.com

      Greg Godkin
      Roberts Markel Weinberg Butler Hailey PC
      111 Congress Plaza, Suite 1620
      Austin, Texas 78701
      Attorney for Appellee, Lantana
      Southwest Homeowners’ Ass’n, Inc.



      Via Email: kevin_tarr@yahoo.com; CMRRR # 7014 1200 0001 9112 1338; &
      Regular Mail

      Mr. Kevin Tarr
      7817 Oteka Cove
      Austin, Texas 78735-18252
      Appellant

                                         /s/ Paul Simon
                                         Paul Simon




                                          -3-